 In the Matter of HILLSDALE SCREEN COMPANYandUNITED AUTOMOBILEWORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-22-58.-Decided February 14, 1941Jurisdiction:screen door and window manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord the union recognition ; eligibility of part-time employee studentsto vote, limited to those students who worked for,Company at least 40 hoursduring 30-day period preceding Direction of Election ; election necessary.Unit Appropriate for Collective Bargaining:allhourly paid production em-ployees, but excluding supervisory employees who are authorized to hire ordischarge employees or to recommend such hiring or discharging, and salaried,office, and clerical employees.Mr. G. A. Duncan,of Hillsdale, Mich., for the Company.Mr. 'Edward H. Hertz,of Jackson, Mich., andMr. Severino Polio,of Detroit, Mich., for the Union.Mr. Harry Cooper,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 15, 1940, United Automobile Workers of America,affiliatedwith the C. I. 0., herein called the Union, filed with theRegional Director for the Seventh Region (Detroit, Michigan) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Hillsdale Screen Company,Hillsdale,Michigan, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the At.On December 14, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investi-gation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On January 8, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the parties. Pursuant to29 N. L. R. B., No. 106.612 HILLSDALE SCREEN COMPANY613notice, a hearing- was held on January 15, 1941, at Hillsdale, Mich-igan, before Earl R. Cross, the Trial Examiner duly designated bythe Board.The Company and the Union were represented by their,representatives and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingson motions and on objections to the admission of evidence. The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHillsdale Screen Company is a Michigan corporation having itsoffice and place of business at Hillsdale, Michigan, where it is engagedin the manufacture and sale of screen doors, window screens, venti-lators, combination screen and storm doors, and stepladders. In1940 the Company purchased raw materials having an approximatevalue of $370,000, of which 95 per 'cent were obtained outside theState of Michigan.In the same year the Company sold productshaving an approximate value of $530,000; of which more than 95per cent were sold to customers located outside the State of Michigan.H. THE ORGANIZATION INVOLVEDUnited Automobile Workers of America, affiliated with the C. I. 0.is a labor organization admitting to its membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONDuring the first part of November 1940 the Union requested ofthe Company recognition as the exclusive bargaining representativeof its employees.The Company refused to grant such recognition.From a statement of the Trial Examiner made at the hearing, it ap-pears that the Union represents a substantial number of the Com-pany's employees in the unit hereinbelow found to be appropriatefor the purposes of collective bargaining.'iTheie are approximately 100 employees in the appropriate unitThe Union submittedto the Trial Examiner 57 membership application cardsAfter checking these cardsagainst the Company's pay roll for the \tieek ending December 14, 1940, the Trial Examinerstated that all the names on the cards appealed upon the pay,roll except twoHe further 614DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe parties agree that the appropriate unit should include allhourly paid production employees, exclusive of supervisory em-ployees having the authority to hire or discharge employees or torecommend such hiring or discharging, and salaried, office, andclerical employees.One hourly paid employee is a watchman. The Union contendsgenerally that watchmen 'should be excluded from the unit.How-ever, with respect to the particular watchman involved, the Union,makes no definite claim.Nor did it introduce evidence at the hearingwith reference to his duties, his eligibility to membership in theUnion, or other material facts.The Company does not oppose theinclusion of the watchman in the unit.-Under these circumstances.and in view of the Union's ambiguous position as to him, we shallinclude the watchman in the unit.The parties disagree as to the status of certain students who are part-time employees of the Company.We shall consider this question inSection VI, below.We And that all hourly paid production employees of the Company,including the watchman, but excluding supervisory employees whoare authorized to hire or discharge employees or to recommend suchhiring or discharging, and salaried, office, and clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing, and that said unit will insure to employees 'of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.stated 'that among the 57 cards,therewas duplication of -names ; that 4 were notsigned"on the back" ;that 14 were not dated,that 32 bore no date except a "month";and that the remainder were dated in 1940The testimony of the international repre-sentative of the Union indicates that most of the cards were signed by employees duringthe latter part of August 1940 or thereafter HILLSDALE SCREEN COMPANYVI. THE DETERMINATION OF REPRESENTATIVES615We find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.The Union desires that eligibility to vote should be determined as ofa date not later than December 31, 1940.The Company desires thateligibility should be determined as of the date of the hearing, January15, 1941.We see no reason to depart from our usual practice andshall direct that all employees in the appropriate unit who wereemployed by the Company during the pay-roll period immediatelypreceding the date of our Direction of Election, including those -whodid not work during said pay-roll period because they were ill or onvacation and those who were then or have since been temporarilylaid off, but excluding those who have since quit or been dischargedfor cause, shall be eligible to vote.The Union and the Company disagree as to whether approximatelyfive part-time employees should be eligible to vote in the election,the former contending that such employees are not entitled to vote,the latter contending that they should be permitted to vote.Theseemployees are college students who work regularly whenever theyhave available time. In December 1940 three of these employeesworked approximately 88, 65, and 58 hours, respectively.Some ofthese students work steadily during the summer months.Regularproduction employees work a 40-hour week.The students receivethe same rate of pay as other production employees and are subjectto the same rules and regulations of work.A representative of theUnion testified that these students were eligible to membership intheUnion provided that they met the requirements of the Union'sconstitution, which, he stated, limits eligibility to persons who wereemployees for at-least 30 days and actually worked at least 40 hoursin any one calendar month.Although at another point the unionrepresentative testified that these requirements differ as regards dif-ferent plants and that he was not familiar with the requirements ina woodworking plant, the 40-hour standard appears to us to be areasonable one, and we believe that the policies of the Act will bestbe effectuated if we provide that those students shall be eligible to votewho have worked for the Company at least 40 hours during the 30-dayperiod immediately preceding the date of our Direction of Election.We shall so direct.Upon the basis of the above findings of fact-and the entire recordin the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the represen-tation of employees of Hillsdale Screen Company, Hillsdale, Michigan, 616DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 9 (c) and Section 2 (6) and (7)the Act.2.All hourly paid production employees of the Company, includ-ing the watchman, but excluding supervisory employees who areauthorized to hire or discharge employees or to recommend suchhiring or discharging, and salaried, office, and clerical 'employees,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National-Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby,DIRECTED that, as part of the investigation authorized by the Board.to ascertain representatives for the purposes of collective bargainingwith Hillsdale Screen Company, Hillsdale, Michigan, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Sev-enth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all hourly paid production employees ofHillsdale Screen Company, Hillsdale, Michigan, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including the watchman, those who did notwork during said pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laid off,and including such students as were employed by the Company for atleast 40 hours during the 30-day period immediately preceding thedate of this Direction of Election, but excluding supervisory em-ployees who are authorized to hire or discharge employees or torecommend such hiring or_ discharging, salaried, office, and clericalemployees, and those who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Automobile Workers of America, affiliated with the C. I. 0.,for the purpose of collective bargaining.